Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 11, 1996, which *810ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a supervisor in a hospital radiology department until she resigned in order to move to Florida with her spouse. The Unemployment Insurance Appeal Board ruled that claimant left her employment for personal and non-compelling reasons, disqualifying her from the receipt of benefits. We affirm. The record discloses that claimant’s relocation was motivated by her husband’s desire to distance himself from his stress-inducing relatives. As no proof was presented to show that the relocation was medically necessary, we conclude that substantial evidence supports the ruling that claimant left her job for personal and noncompelling reasons (see, Matter of Conti [Hudacs], 186 AD2d 303, 304).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.